While I join in the majority opinion, the change in the law, effected by R. C. 2901.05(A), leads me to add some additional observations.
In Mullaney v. Wilbur (1975), 421 U.S. 684, 95 S. Ct. 1881, a unanimous United States Supreme Court held that a Maine statute requiring a defendant to establish by a preponderance of the evidence that he acted in the heat of passion on sudden provocation in order to reduce murder to manslaughter is unconstitutional. Although conceding that *Page 207 
at common law the burden of proving heat of passion on sudden provocation rested on the defendant, the unanimous court held that such common law rule does not comport with the constitutional requirements of due process. Mullaney appears to be a harbinger of a similar fate for the common law rule, placing on the defendant the burden of proving self-defense in homicide cases.
In Mullaney, the court, at page 1891, equated the burden of proving heat of passion on sudden provocation with that of proving self-defense, stating:
"Nor is the requirement of proving a negative unique in our system of criminal jurisprudence. Maine itself requires the prosecution to prove the absence of self-defense beyond a reasonable doubt. See State v. Millett, 273 A.2d 504 (1971). Satisfying this burden imposes an obligation that, in all practical effect, is identical to the burden involved in negating the heat of passion on sudden provocation. Thus, we discern no unique hardship on the prosecution that would justify requiring the defendant to carry the burden of proving a fact so critical to criminal culpability."
At page 1892 of the opinion of Justice Powell, it is stated:
"Maine law requires a defendant to establish by a preponderance of the evidence that he acted in the heat of passion on sudden provocation in order to reduce murder to manslaughter. Under this burden of proof a defendant can be given a life sentence when the evidence indicates that it is as likelyas not that he deserves a significantly lesser sentence. This is an intolerable result * * *."
It would seem that the placing of the burden of proving self-defense upon the defendant would be an equally intolerable result. Under such a burden of proof, a defendant can be given a death sentence or a life sentence when the evidence indicates that it is as likely as not that he acted in defense of his life and, thus, deserves no punishment. In footnote 31 of the opinion, speaking of situations where the defendant is required to produce evidence, it is stated in part, at page 1892:
"Since they shift the production burden to the defendant, *Page 208 
these devices must satisfy certain due process requirements. * * *
"In each of these cases, however, the ultimate burden of persuasion by proof beyond a reasonable doubt remained on the prosecution. * * * Shifting the burden of persuasion to the defendant obviously places an even greater strain upon him since he no longer need only present some evidence with respect to the fact at issue; he must affirmatively establish that fact. Accordingly, the Due Process Clause demands more exacting standards before the state may require a defendant to bear this ultimate burden of persuasion. * * *"
The prosecutor in his supplemental brief points out that the Supreme Court has approved of placing the burden upon the defendant of proving the affirmative defense of insanity. Justice Rehnquist, in his concurring opinion in Mullaney,
discussed and distinguished the defense of insanity, as follows, at page 1893:
"I agree with the Court that In re Winship, 397 U.S. 358,90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970), does require that the prosecution prove beyond a reasonable doubt every element which constitutes the crime charged against a defendant. I see no inconsistency between that holding and the holding of Leland v.Oregon, 343 U.S. 790, 72 S. Ct. 1002, 96 L. Ed. 1302 (1952). In the latter case this Court held that there was no constitutional requirement that the State shoulder the burden of proving the sanity of the defendant.
"The Court noted in Leland that the issue of insanity as a defense to a criminal charge was considered by the jury only after it had found that all elements of the offense, including the mens rea if any required by state law, had been proven beyond a reasonable doubt. * * * Although as the state court's instructions in Leland recognized * * * evidence relevant to insanity as defined by state law may also be relevant to whether the required mens rea was present, the existence or nonexistence of legal insanity bears no necessary relationship to the existence or nonexistence of the required mental elements of the crime. For this reason, *Page 209 
Oregon's placement of the burden of proof on insanity on Leland, unlike Maine's redefinition of homicide in the instant case, did not effect an unconstitutional shift in the state's traditional burden of proof beyond a reasonable doubt of all necessary elements of the offense. * * * Having once met that rigorous burden of proof that, for example, in a case such as this, the defendant not only killed a fellow human being, but did it with malice aforethought, the state could quite consistently with such a constitutional principle conclude that a defendant who sought to establish the defense of insanity, and thereby escape any punishment whatever for a heinous crime, should bear the laboring oar on such an issue."
With respect to self-defense, unlike insanity, the defense is not considered by the jury only after it has found that all elements of the offense, including mens rea, if required, have been proven beyond a reasonable doubt. Rather, the existence or nonexistence of self-defense bears a direct relationship to the existence or nonexistence of the required mental elements of the crime. Although Mullaney is factually distinguishable, I can find no logical justification for placing the burden of proving self-defense upon the defendant, if placing the burden of proving that he acted in the heat of passion on sudden provocation is unconstitutional.
As stated in the majority opinion, R. C. 2901.05(A) eliminates this constitutional problem, since it places upon the defendant only the burden of going forward with the evidence of self-defense, thereby abrogating the common law rule that the burden was upon the defendant to prove that he acted in self-defense by a preponderance of the evidence. This result is further emphasized and required by R. C. 2901.05(C)(2), which defines affirmative defense as being one "involving an excuse or justification peculiarly within the knowledge of the accused, on which he can fairly be required to adduce supporting evidence." Thus, the statute recognizes that an affirmative defense is one as to which the defendant "can fairly be required to adduce supporting evidence," rather than one which he is required *Page 210 
to prove by a preponderance of the evidence.
Even assuming that R. C. 2901.05 can be interpreted as continuing the common law rule in Ohio that the burden of proving self-defense by a preponderance of the evidence is upon the defendant, the interpretation that we have reached, and which the statute, I believe, clearly requires, should be made to avoid the eventual constitutional fate of such common law rule, which Mullaney so clearly forebodes.